Case 5:20-cv-01459-FMO-MRW Document9 Filed 10/15/20—Reage—-oft—_Ragetb-+__.
FILED
CLERK, U.S. DISTRICT COURT

 

OCT 15 2020
JS-6

CENTRAL DISTRICT OF CALIFORITA
UNITED STATES DISTRICT COURT
tvdr
CENTRAL DISTRICT OF CALIFORNIA > DEPUTY

 

 

 

 

 

 

 

 

 

CASE NUMBER:
Wesley Parker Weltch,
. ED CV 20-1459 FMO (MRWx)
Plaintiff,
Vv.
ORDER DENYING REQUEST TO PROCEED
OF FILING FEES
Defendant(s). AND CLOSING CASE

 

On July 28, 2020 , the Court DENIED plaintiff's request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.

Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without

Prepayment of Filing Fees is DENIED and the case is closed.

 

IT IS ORDERED.

DATED; October 15, 2020 /s/ Fernando M. Olguin
United States District Judge

Presented by:

Li lit — Michael R. Wilner

United States Magistrate Judge

 

IFP-9 (04/15) ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
